TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00425-CR



                                Patrick Reville Dixon, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 52422, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The opinion and judgment dated January 21, 2005, are withdrawn.

               Appellant Patrick Reville Dixon was placed on deferred adjudication supervision after

he pleaded guilty to sexually assaulting a child. See Tex. Pen. Code Ann. § 22.011 (West Supp.

2004-05). The district court later revoked supervision, adjudged him guilty, and imposed a five-year

prison sentence. This appeal followed.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).

               Appellant filed a written response to counsel’s brief. In it, he complains that he did

not receive effective assistance of counsel at the time of his original guilty plea. Issues relating to

the original plea may not be raised on appeal from the decision to adjudicate. Manuel v. State, 994
S.W.2d 658, 661-62 (Tex. Crim. App. 1999). Appellant must pursue the ineffective assistance claim

in a post-conviction habeas corpus proceeding. See Ex parte Torres, 943 S.W.2d 469, 475 (Tex.

Crim. App. 1997).

               We have reviewed the record, counsel’s brief, and appellant’s written response. We

agree that the appeal is frivolous and without merit. We find nothing in the record that might

arguably support the appeal. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: February 3, 2005

Do Not Publish




                                                  2